 

EXHIBIT 10.17

 

OMEGA FLEX, INC.

Phantom Stock Agreements

Schedule of Directors and Officers

As of December 31, 2019

 

Director/Officer  Type   Number  Grant Date  Grant Price   Maturity Date 
Vesting Schedule                       Dean W. Rivest   Full   1,800 
02/16/2016  $33.02   02/16/2020  3 years     Full   1,200  02/14/2017  $44.23  
02/14/2021  3 years     Full   1,000  02/12/2018  $55.60   02/12/2022  3 years
    Full   930  02/15/2019  $65.40   02/15/2023  3 years                        
Paul J. Kane   Full   1,800  02/16/2016  $33.02   02/16/2020  3 years     Full  
1,200  02/14/2017  $44.23   02/14/2021  3 years     Full   1,000  02/12/2018 
$55.60   02/12/2022  3 years     Full   930  02/15/2019  $65.40   02/15/2023  3
years                         Edwin B. Moran   Full   1,800  02/16/2016 
$33.02   02/16/2020  3 years     Full   1,200  02/14/2017  $44.23   02/14/2021 
3 years     Full   1,000  02/12/2018  $55.60   02/12/2022  3 years     Full  
930  02/15/2019  $65.40   02/15/2023  3 years                         Steven A.
Treichel   Full   2,550  02/16/2016  $33.02   02/16/2020  3 years     Full  
2,000  02/14/2017  $44.23   02/14/2021  3 years     Full   1,500  02/12/2018 
$55.60   02/12/2022  3 years     Full   1,400  02/15/2019  $65.40   02/15/2023 
3 years                         Timothy P. Scanlan   Full   1,800  02/16/2016 
$33.02   02/16/2020  3 years     Full   1,200  02/14/2017  $44.23   02/14/2021 
3 years     Full   1,000  02/12/2018  $55.60   02/12/2022  3 years     Full  
930  02/15/2019  $65.40   02/15/2023  3 years                         Steven
Hockenberry   Full   710  02/16/2016  $33.02   02/16/2020  3 years     Full  
475  02/14/2017  $44.23   02/14/2021  3 years     Full   475  02/12/2018 
$55.60   02/12/2022  3 years     Full   465  02/15/2019  $65.40   02/15/2023  3
years                         Robert Haines   Full   475  02/14/2017  $44.23  
02/14/2021  3 years     Full   475  02/12/2018  $55.60   02/12/2022  3 years   
 Full   465  02/15/2019  $65.40   02/15/2023  3 years

 

 

 